Citation Nr: 1200244	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  04-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA compensation benefits in the amount of $8,857.36.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2004 decision by the Committee on Waivers and Compromises (COWC) of the above Department of Veterans Affairs (VA) Regional Office (RO).  The Committee denied the Veteran's claim for waiver of recovery of an overpayment of disability compensation benefits in the amount of $8,857.36.

This claim was previously before the Board in June 2006, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  A.C.M. (hereafter A), the Veteran's daughter, was properly granted Survivor and Dependents' Educational Assistance (DEA) under Chapter 35 of title 38, United States Code, as of August 1994 on a retroactive basis, creating an overpayment of $8,857.36 due to payments that the Veteran had received for the same period via disability compensation based on A's being a dependent who was over 18 years of age and in school.

2.  Recovery of the overpayment would not result in undue financial hardship (i.e., would not deprive the Veteran of the basic necessities of life). 

3.  Although the Veteran was only partly at fault in creating the overpayment, the failure of the Government to insist upon its right to repayment of the assessed overpayment created would result in unjust enrichment of the Veteran, inasmuch as he received benefits to which he was not entitled under the law.


CONCLUSION OF LAW

An overpayment of VA compensation benefits in the amount of $8,857.36 was properly created, and waiver of recovery of that overpayment of VA compensation benefits is not warranted.  38 U.S.C.A. § 5302  (West 2002 & 2011); 38 C.F.R. §§ 1.962 , 1.963, 1.965 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

The VCAA provisions are not applicable to claims such as the one decided here. See Barger v. Principi, 16 Vet. App. 132 (2002), in which the U.S. Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving claims for waiver of recovery of overpayments. 

Notwithstanding the inapplicability of the VCAA, the Board finds that general due process considerations have been adhered to by the RO.  See 38 C.F.R. § 3.103 (2011). The RO has explained to the Veteran the bases for the denial of the claim, advised him of the criteria for granting a waiver, and afforded him the opportunity to present information and evidence in support of the claim. 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 . 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

II.  Applicable Law, Factual Background, and Analysis

The Court has held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper  v. Derwinski, 1 Vet. App. 430, 434-35 (1991).  The VA General Counsel has reinforced this obligation by holding that where the validity of the debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98. 

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b) (2011). 

For purposes of educational assistance benefits under Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2011). 

Each eligible person is entitled to educational assistance not in excess of 45 months, or the equivalent thereof in part-time training.  The period of entitlement when added to education or training received under any or all of the laws cited in section 21.4020 will not exceed 48 months of full-time educational assistance.  38 C.F.R. § 21.3044(a). 

The 45-months limitation may be exceeded only in the following cases: (1) Where no charge against the entitlement is made based on a course or courses pursued by a spouse or surviving spouse under the special assistance for the educationally disadvantaged program (see § 21.3344(d)); or (2) Where special restorative training authorized under § 21.3300 exceeds 45 months.  38 C.F.R. § 21.3044(c).

Of key importance in the present case is the fact that the payment of both a dependency allowance as part of a Veteran's disability compensation benefits, and educational assistance under Chapter 35, constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f) , 3.707, 21.3023.  Once an election to receive DEA benefits is received, it is final once the eligible child commences an educational program.  38 C.F.R. § 21.3023(c)(1).  An election made on erroneous information furnished by an authorized representative of VA is not considered final.  38 C.F.R. § 21.3023(c)(2). 

On July 23, 1993, the Veteran submitted a claim for the award of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  The claim for TDIU was denied in a December 1997 decision of the Board.  In a November 1998 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims vacated the Board's decision, and the Board subsequently granted entitlement to TDIU in a July 2000 decision, which was implemented by the RO in a May 2001 rating decision with an effective date of July 23, 1993.  A turned 18 on November 16, 1993.  From August 24, 1994, to November 15, 1998, the day before A turned 23, the Veteran received $8,857.36 via his disability compensation, based on A's being a dependent who was over 18 and still in school.  

In June 2001 the Veteran requested 45 months of Chapter 35 (DEA) benefits for A.  A then applied for Chapter 35 benefits in November 2001, seeking an effective date retroactive to August 1, 1994.  She wrote in the "remarks" section of the application form that she had graduated from a masters program in August 2000 and was asking for 35 months of Chapter 35 education benefits.  A applied for the same benefits again in November 2001, requesting an effective date of September 1, 1994.  She clearly wrote in the "remarks" section of that application form that she was applying for 45 months of benefits retroactive to 9/1/94.  The Board notes that both forms contained a notice adjacent to the section in which A indicated the date she wished her DEA benefits to begin, stating that commencing a program with Chapter 35 benefits will generally prohibit future payments of compensation or other benefits which might otherwise be payable as a result of school attendance.  The second form that A completed explicitly encouraged speaking to a VA counselor before making the election of the date from which to receive Chapter 35 benefits.  Both forms contained an additional statement indicating that the applicant, by signing the form, certified understanding the effects of an election of Chapter 35 benefits and elected to receive such benefits from the date indicated thereon.

After the overpayment was discovered, in a September 2003 letter from VA the Veteran was informed that he had been overpaid as a result of his daughter, A, being removed as a dependent effective August 1994.  The Veteran requested that A's Chapter 35 benefits begin as of August 1996 because it would be more advantageous since she would still be paid for 45 months and dependent benefits would still be paid for the prior two-year period.  Her school records indicate that she was in school from August 1994 to August 2000 and received a bachelors degree and a masters degree.  In December 2003 the Veteran was informed by the VA Debt Management Center that he had been overpaid $8,857.36 and that he must repay the debt.  In a February 2004 decision the COWC found that the Veteran must repay the 8,857.00 he had been paid for A's being his dependent for the period beginning in August 1994 for which A was retroactively awarded Chapter 35 benefits.  

The Board finds that the effective date of A's Chapter 35 DEA benefits cannot be changed from August 1994.  She completed two applications in 2001 in which she asked that her benefits begin in 1994.  As discussed above, the forms that she completed state that receiving Chapter 35 benefits could affect eligibility for other benefits, and there is no indication from the evidentiary record that A elected the benefits to be applied retroactively to 1994 due to any erroneous information provided by a VA representative.  Therefore, the effective date of her Chapter 35 benefits cannot now be retroactively changed to a later date.  See 38 C.F.R. § 21.3023(c).

Given that the effective date of A's Chapter 35 benefits cannot be changed, and that the law provides that the payment of both a dependency allowance as part of a veteran's disability compensation benefits and educational assistance under Chapter 35 constitutes a duplication of benefits that is strictly prohibited after the child has elected to receive the latter benefit, the $8,857.36 debt was validly created.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667(f), 3.707, 21.3023.  The factual background as discussed above shows that this debt was created when VA retroactively awarded Chapter 35 benefits to the Veteran's dependent, A, effective August 1, 1994, during which time he also received benefits for her as a dependent.  Thus, the discussion below will be limited to the request for waiver.

In the present case, the Committee on Waivers and Compromises did not find any fraud, misrepresentation, or bad faith on the part of the Veteran.  The Board reiterates that there is no indication whatsoever of fraud, misrepresentation or bad faith on the Veteran's part in this matter.  As a result, waiver is not strictly precluded by law.

In cases such as this, where there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt; (2) Balancing of the faults.  Weighing fault of the debtor against VA fault; (3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor; (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a).

As noted, the first two "equity and good conscience" elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  As set forth in the factual background, to the extent that there is fault in this debt creation, it rests in part with VA, because the Veteran was awarded TDIU after A had completed her schooling, which meant that she was not eligible for Chapter 35 benefits until after the Veteran had already received compensation for her as a dependent for a concurrent period to her eligibility.  This resulted in Chapter 35 benefits being paid to A retroactively, during which time the Veteran was already in receipt of additional benefits for her as a dependent.  However, the Veteran is also partly at fault in the creation of this debt which automatically resulted from this retroactive grant of the Chapter 35 benefits concurrent with his receipt of the additional benefits for dependents.  The forms and instructions provided by VA warned of the prohibition of duplicate payment of additional compensation for a dependent concurrently with Chapter 35 education benefits for that dependent, and recommended consultation with a VA counselor before filing the claim.  As a result, VA was not solely responsible for the appellant being erroneously paid the unlawful, duplicate benefits, because the appellant's action or failure to act contributed to payment under the erroneous award.  See 38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error on the part of VA is not present if the payee knew, or should have known, that the payments were erroneous).

Notwithstanding the fact that part of the fault of this debt lies with VA and part lies with the Veteran, the Board must further weigh the remaining factors of equity and good conscience, in determining whether a waiver is warranted.  Regarding the element of undue financial hardship, the Board has considered whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The Veteran indicated on a December 2003 Financial Status Report that he had a monthly net income of $4,219 and total monthly expenses of $2,417.  His total assets were worth $474,000 and his debt, excluding the amount at issue in the present decision, was $23,550, with monthly payments of $820.  The assets included $50,000 in bank accounts, a retirement account worth $300,000, real estate worth $100,000, and a five year old vehicle.  Accordingly, there is no indication from the record that the collection of the indebtedness would result in financial hardship.

The fourth element to be addressed is whether recovery of the overpayment would defeat the purpose for which the benefits were intended.  The purpose of the award of education benefits is to pay for educational related expenses associated with course work.  Ultimately the purpose of such education benefits is to aid the dependents of veterans in improving their financial situation through training for a career.  Given that the dependent allowance for A was originally paid to the Veteran while she was in school, the overpayment could have been used to pay for her education expenses.  However, because A received benefits retroactively under Chapter 35, those benefits could be applied towards her educational expenses.  Thus, recovery of the overpayment is appropriate in this instance because there is no evidence of financial hardship and the original purpose for the payment that created the overpayment, to support A, is no longer applicable.  

The fifth element to be considered is "unjust enrichment," which means that failure to make restitution would result in unfair gain.  It stands to reason that, since the Veteran received duplicative payments for his dependent A, which was precluded by 38 C.F.R. §§ 3.667(f), 3.707, 21.3023, and repayment of the resultant debt is not shown to result in undue hardship in this instance, a waiver of the indebtedness here would result in unfair gain.

The sixth element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  There is no evidence that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show such to be the case. 

The record does not demonstrate any additional factors which should be considered in adjudicating the Veteran's claim for a waiver of the indebtedness, and he has identified no other such factors. 

In summary, the Board concludes that the facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits would be against equity and good conscience.  Although the fault lies with both VA and the Veteran in the creation of the debt, in this instance failure to repay the debt would result in unfair gain to the Veteran, as he would be receiving duplicative payments for a single dependent.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and the Veteran has not relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  As to the question of financial hardship, persuasive evidence has not been presented to show that the Government's right to full restitution should be moderated. 

An overpayment of disability compensation in the amount of $8,857.36 was properly created, and waiver of the overpayment is denied.


ORDER

Waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $8,857.36 is denied.


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


